DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pp. 8-9 with respect to the rejections under 35 U.S.C. 112(a) and 112(b) have been fully considered.  The rejections are withdrawn in view of the amendments.  However, new grounds of rejection under 35 U.S.C. 112(b) are presented in view of the amendments.
Applicant’s remarks on pp. 9-10 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  While it is true that the excitation recited cannot be performed mentally, as applicant identifies, the question is whether the associated recitations are sufficient to integrate into a practical application or whether they represent significantly more than the limitations encompassing mental processes.  Since the exciting steps amount to pre-solution activity they do not confer a practical application.  Additionally, this pre-solution activity introduced into the independent claims does not represent significantly more than the limitations identified which do encompass a mental process.  Thermal therapy is additionally not positively recited as part of the method.  While a particular treatment or prophylaxis is considered for integrating into a practical application, as from MPEP § 2106.04(d)(2), the thermal therapy referenced in the claims is only nominally recited (i.e., regions merely being “designated” therefor) and is therefore not sufficient to do so.  The rejection is updated in view of the current claims to address the new recitations in the analysis.
Applicant’s remarks on pp. 10-14 with respect to the prior art combinations of Choi in view of Ozhinsky and Choi in view of Köhler have been fully considered but they are not persuasive.  Applicant submits that neither combination teaches “the first set of excited 3D volumes covering a first anatomical region of interest,” “the second set of excited 3D volumes covering a second anatomical region of interest,” “performing an interleaved acquisition of the first set of excited 3D volumes and the second set of excited 3D volumes,” “wherein the second set of excited 3D volumes does not cover the first anatomical region of interest” (remarks, pp. 10-11).  This is not persuasive in view of the following evidence.  The first and second set of excited 3D volumes necessarily cover corresponding anatomical regions of interest, as identified from primary reference Choi.  Choi specifically interleaves these acquisitions, as in the background of the invention at [0012]: “interleaved first group of slabs [...] interleaved second groups of slabs” and “interleaved first and third slabs” and “interleaved second and fourth slabs” in [0022], with each of these corresponding to different regions which “do not cover” one another, as claimed.  The claimed numerical designations “first” and “second” are arbitrary and need not necessarily correspond with the corresponding numerical designation of the reference(s).  Additionally, secondary reference Ozhinsky specifically shows an interleaved acquisition in Fig. 3 of non-overlapping regions, which is consistent with the descriptions cited from Choi.
While Choi does not specifically “designate[]” areas for thermal therapy, as identified in the rejection and referenced by applicant on p. 11, Ozhinsky cures this deficiency with cited Figs. 3 and 4 and their associated explanations which are elaborated on p. 11 of the prior Office Action.  
Applicant further submits that Ozhinsky does not teach “interleaving a set of slabs covering the thermal therapy region with a set of slabs covering a peripheral region [...]” (remarks p. 12).  This is not persuasive as the therapy regions and peripheral regions are clearly indicated in Fig. 4.  The interleaved regions cover the lengthwise extent of MR acquisition, as shown in Fig. 3, and therefore the distinct regions designated in Fig. 4 are interleaved lengthwise across the entire MR acquisition volume, which necessitates interleaving regions targeted for treatment with regions which are peripheral to treatment.  There is no evidence to suggest that treatment and peripheral regions are separately interleaved, contrary to applicant’s characterization of the teachings.
Applicant further submits that it is “impossible for one set of slabs to cover a thermal therapy region and a second set of slabs to cover a peripheral area”  (remarks, p. 12).  First, it is noted that no slabs are actually recited in the independent claims and they instead refer to excitations and acquisitions.  Second, this is not persuasive in view of the cited lengthwise extent of acquisitions which are interleaved as shown in Fig. 3, which necessitates a corresponding lengthwise excitation.  While Fig. 4 shows the areas designated for therapy and peripheral regions, there is no evidence to suggest that these are separate acquisitions, and there are indeed lengthwise volumes which do not cover the “first” region designated for thermal therapy, as shown below in an exemplary excerpt of Fig. 4.  The lengthwise acquisition covering the full MR acquisition volume is in fact interleaved over regions targeted for therapy and regions which are peripheral.  While more than “first” and “second” excitations and corresponding acquisitions are shown, the claims are not limited only to first and second, as they recite “comprising” transitional phrasing which is open-ended.  See MPEP § 2111.03.  Additionally, multiple “second” regions are also not excluded by the claims.

    PNG
    media_image1.png
    176
    281
    media_image1.png
    Greyscale

While the acquisitions and associated excitations do not resemble applicant’s Fig. 1, for example, where the first and second regions are shown as being non-contiguous, the claim language does not preclude the excitation and acquisition shown in Fig. 3 which would encompass the designated regions of Fig. 4.  At least some of the “second” slabs “do[] not cover” the “first” anatomical region (that designated for thermal therapy), contrary to applicant’s remarks on p. 12.  That some slabs do cover both “first” (therapy) and “second” (peripheral) regions is not precluded by the open-ended claim language.  For example, the claims are not limited to the first volumes/acquisitions not covering the second peripheral region, but merely that a second does not cover the first.  As annotated above, at least some volumes/acquisitions (i.e., “second” which are peripheral) “do[] not cover” the first/therapy region.  For at least these reasons, applicant’s remarks directed to the combination incorporating Ozhinsky are not persuasive.
Applicant’s remarks with respect to Choi as modified by the teachings of Köhler on pp. 12-13 have been fully considered but they are not persuasive.  Köhler details that the described acquisitions are alternately interleaved, as in [0029].  While the description is primarily directed to sequential acquisitions, as applicant has selectively cited on p. 13, the reference is considered for all that it teaches.

Claim Objections
Claim 23 is objected to because the limitations “the first set of slabs” and “the second set of slabs” each lack antecedent basis.  Appropriate correction to properly link them with the first and second excited 3D volumes, as understood, is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitation, “imaging device” in claim 23, has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it recites a substitute for the term “means” (device), is coupled with functional language (“performing an interleaved acquisition [...]”), and is not modified by sufficient structure for performing the function (the modifier “imaging” is functional rather than structural).
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 23 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the imaging device is corresponded to the magnetic resonance imaging system comprising an RF coil and magnet system as shown in the right side of Fig. 4 and described in [0027]-[0030] (paragraph as numbered in applicant’s pre-grant publication, US 2020/0333413).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more.
Each of independent claims 1 and 23 recite the following abstract ideas: selecting first and second sets of different sampling characteristics for acquiring respective first and second sets of “excited 3D volumes.”
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind.  Other than the “central control computer unit” (claim 23), nothing precludes the cited steps/functions from being practically performed in the mind.  See MPEP § 2106.04(a)(2)(III)(B).  Making a selection, regardless of what that selection entails (e.g., thickness parameter(s), resolution parameter(s), contrast parameter(s), etc., as in dependent claims 2-5 and 7) is a judgment that can be performed based on specialized experience or knowledge.
The judicial exceptions are not integrated into a practical application as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and since documented in MPEP § 2106.  While the claims set forth steps of “exciting” the first and second 3D volumes and that the sampling characteristics are applied in an interleaved acquisition, these represent pre-solution and post-solution activity in the form of data gathering, respectively, which is not sufficient to represent a practical application of the selection and merely represents a general link of the selection to a particular technological environment or field of use.  See MPEP § 2106.04(d).  Specifying that the areas associated with the two acquisition parameter selections are either “designated for thermal therapy” or not designated as such is not of sufficient specificity to confer a practical application, nor is specifying that the “excited 3D volumes” are not contiguous (or that one “does not cover” the other).  The claimed “thermal therapy” does not represent a particular treatment or prophylaxis, as required by MPEP § 2106.04(d)(2), nor does it confer anything more than a nominal relationship with the recited parameter selections.  Even claim 7 which sets forth variable thicknesses and resolutions is not specifically tied to a particular treatment.  The relative thicknesses and resolutions are arbitrarily recited in the claims.
Further, the claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the “central control computer unit” of claim 23 merely represents use of a computer as a tool to perform the abstract ideas.  This element therefore does not represent significantly more.  Executing the abstract ideas does not transform the computer or represent an improvement in its functioning.  Exciting first and second 3D volumes represents pre-solution activity, as discussed above, and does not represent significantly more, as determined by the courts.  Additionally, the treatment set forth in independent claims 1 and 23 is generically recited and merely represents a field of use with a nominal relationship to the abstract ideas.  Further, application of different acquisition parameters is routinely employed in magnetic resonance imaging to control for visual effects of the images in consideration of processing constraints, so employing the sampling characteristics which are selected according to no specific criteria in an acquisition scheme does not represent significantly more.  See “Effects of MRI acquisition parameter variations and protocol heterogeneity on the results of texture analysis and pattern discrimination: an application-oriented study” (Med Phys. 2009 Apr; 36(4):1236-43) and “Magnetic Resonance Imaging Data Acquisition: An Overview” (Clinical Imaging, 2016 Oct; 40(5):987-996).  This is also corroborated by the CPC classification scheme (see at least G01R33/483+ and 543, which encompass selecting MRI acquisition parameters to control for image contrast or resolution characteristics, for example).
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The cited dependent claims do not remedy this deficiency.  The dependent claims merely specify the nature of the acquisition parameters selected, which does not change the selection as being drawn to a mental process in the form of an individual judgment, as noted above (claims 2-5, 7, 11).  Specifying the target region being the cortex (claim 8) only generally links to a particular field of use and neither confers a particular treatment nor links the application of the selected parameters in a way that is significant.  The EPI and GE acquisition schemes are well-understood, routine, and conventional practice in the field of diagnostic MR imaging.  Official Notice is taken as to the routine and conventional nature of these sequences when recited at the level of generality claimed.  To corroborate this, limiting one diagnostic magnetic resonance CPC group, A61B 5/055, to echo planar sequences produces over 2,800 results (representing over 960 unique patent families), and limiting the same diagnostic CPC group to gradient echo acquisitions produces over 7,100 results (representing over 2,200 unique patent families).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 11 sets forth that the interleaved acquisition results in “at least two excited 3D volumes.”  Parent claim 1 has been amended to set forth positive steps of exciting first and second sets of 3D volumes.  It is unclear whether the at least two excited 3D volumes correspond to the recited first and second sets of the parent claim or whether they are intended to represent different excitations.  For this reason, claim 11 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0082715) in view of Ozhinsky et al. (“MR Thermometry-Guided Ultrasound Hyperthermia of User-Defined Regions Using the ExAblate Prostate Ablation Array”).
Regarding claims 1 and 23, Choi discloses a method and corresponding system including a “central control computer unit” which selects first and second sets of sampling characteristics for acquiring two sets of exciting three-dimensional volumes covering first and second anatomical regions of interest, with interleaved acquisition performed using each of the first and second sampling characteristics, as in at least [0121], in which “first through fourth slabs” each having a thickness and thus comprising an excited three-dimensional volume (e.g., protons excited by the pulse sequence shown in Fig. 6A or 7A; see also “excited by [the] RF pulse” in the cited passage).  Select slabs (i.e., at least two excited 3D volumes, as relevant to claim 11) may be grouped for interleaved acquisition, as in the cited passage, in which the first and third and the second and fourth slabs are grouped.  The acquisitions necessarily excite associated sets of 3D volumes, including preliminary RF pulse excitations, as in [0130]: “[...] to again excite atoms in a slab that have been previously excited by the RF pulse.”
Further regarding claim 23, the “central control computer unit” is provided in the form of RF controller 310 which sequentially applies RF pulses for acquisition as in cited [0121].  The imaging device performing the interleaved acquisition is magnetic resonance imaging apparatus 300, as in [0117] and diagrammed in Fig. 3, of which the cited RF controller 310 is a part.
Further regarding claims 1 and 23, Choi is not specific to the two anatomical regions including one designated for thermotherapy and one which is peripheral to the first and not designated for thermal therapy.  However, in the same field of MRI thermometry for monitoring thermal therapy, Ozhinsky teaches performing thermometry under various acquisition parameters and designating areas or volumes as being either targeted for thermal therapy or not targeted for thermal therapy, as shown in at least Fig. 4, with prescribed regions of treatment and corresponding MR thermometry images, where the area outside the thermal target does not “cover” or otherwise overlie the treatment area, as claimed.  Fig. 3 is specifically relevant to interleaved acquisition and is consistent with the disclosure of Choi.  At least some of the acquisitions/excitations associated with the “second” peripheral region “do[] not cover” the first “therapy” region, as shown in some of the exemplary regions targeted for therapy of which the MR thermometry acquisition covers both the therapy region and the peripheral regions.  Refer also to the slice thickness as part of experiment 1 in the first full paragraph of p. 4, which implies a three-dimensional excited volume.  In the context of experiment 1, Ozhinsky further teaches differentiating acquisitions for “central k-space” and “peripheral k-space,” of which central k-space would correspond to the target and peripheral k-space would correspond to the volume beyond the target, as implied from the representations of Fig. 4.  Refer also to the paragraph bridging cols. 1-2 on p. 5 which indicates that the periphery is beyond the ROT [region of treatment].  It would have been obvious to those ordinarily skilled prior to the effective filing date to image both the target treatment volume as well as the peripheral regions which do not cover the target, by definition, in order to precisely control the shape of the temperature profile within a selected volume, as taught by Ozhinsky in the first full paragraph of p. 7, and to ensure that surrounding tissue is not heated to excessive temperatures, which is consistent with the aims of Ozhinsky.
The sampling characteristics of each of the first through fourth slabs of Choi may be different, with respect to at least slab thickness, as in cited [0121] and relevant to claim 2, or they may have different RF pulses defined by different parameters, as in [0122].  See also [0157], in which repetition time (TR) for each slab may be equal or different.  Parameter information may also be user defined, as in [0100].

Claims 1, 2, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0082715) in view of and Köhler (US 2015/0190659).
Regarding claims 1 and 23, Choi discloses a method and corresponding system including a “central control computer unit” which selects first and second sets of sampling characteristics for acquiring two sets of exciting three-dimensional volumes covering first and second anatomical regions of interest, with interleaved acquisition performed using each of the first and second sampling characteristics, as in at least [0121], in which “first through fourth slabs” each having a thickness and thus comprising an excited three-dimensional volume (e.g., protons excited by the pulse sequence shown in Fig. 6A or 7A; see also “excited by [the] RF pulse” in the cited passage).  Select slabs (i.e., at least two excited 3D volumes, as relevant to claim 11) may be grouped for interleaved acquisition, as in the cited passage, in which the first and third and the second and fourth slabs are grouped.  The acquisitions necessarily excite associated sets of 3D volumes, including preliminary RF pulse excitations, as in [0130]: “[...] to again excite atoms in a slab that have been previously excited by the RF pulse.”
The “central control computer unit” as recited in claim 23 is provided in the form of RF controller 310 which sequentially applies RF pulses for acquisition as in cited [0121].  The imaging device performing the interleaved acquisition is magnetic resonance imaging apparatus 300, as in [0117] and diagrammed in Fig. 3, of which the cited RF controller 310 is a part.
Further regarding claims 1 and 23, Choi is not specific to the two anatomical regions including one designated for thermotherapy and one which is peripheral to the first and not designated for thermal therapy.  However, in the same field of MRI thermometry for monitoring thermal therapy by focused ultrasound (abstract), Köhler teaches selecting different sampling characteristics depending on whether the image acquisition is inside or outside the region of interest, as in [0047] in which one embodiment includes applying an outer volume suppression pulse sequence for attenuating MR signals outside the region of interest (i.e., the treatment volume, in context).  Additionally, interleaving is implied because there is a temporal relationship between when the outer volume suppression pulse sequence is applied in relation to the one-dimensional excitation that is employed for exciting the region of interest.  Köhler optionally incorporates interleaved acquisitions, as in [0029].  It would have been obvious to those skilled prior to the effective filing date to modify the method and system of Choi to include applying different sampling characteristics to a second region in the form of an outer volume suppression pulse sequence in order to “restrict the region that needs to be sampled” for “more rapid[]” acquisition of smaller volumes, as in the cited passage.  It is understood that the outer volume for which the suppression pulse is applied does not “cover” the volume that is not targeted for suppression and therefore meets this limitation recited in claims 1 and 23.
The sampling characteristics of each of the first through fourth slabs of Choi may be different, with respect to at least slab thickness, as in cited [0121] and relevant to claim 2, or they may have different RF pulses defined by different parameters, as in [0122].  See also [0157], in which repetition time (TR) for each slab may be equal or different.  Parameter information may also be user defined, as in [0100].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Ozhinsky et al. or Köhler (US 2015/0190659), as applied to claim 1, and further in view of Moriguchi et al. (WO 2004/104611).
The modified method of Choi includes all features of the invention as substantially claimed, as detailed above, including varying sampling characteristics according to whether the region is targeted for treatment or not targeted for treatment, but is not specific to the varied characteristics including any of a spatial resolution, a temporal resolution, or a contrast parameter.  However, in the same field of MR imaging, Moriguchi teaches adjusting various parameters, inclusive of “image spatial resolution, [...] temporal resolution, [...] image contrast,” as in [0010].  It would have been obvious to those skilled before the effective filing date of the claimed invention to apply varied parameters to the various excited volumes, inclusive of those taught in both Choi and Moriguchi, as it is known to those skilled to optimize or otherwise vary parameters across a volume of interest according to desired image characteristics for that region.  Varying parameters across the volume of interest is consistent with the aims of Choi, as cited previously, and would yield predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Ozhinsky et al. or Köhler (US 2015/0190659), as applied to claim 1, and further in view of Moriguchi et al. (WO 2004/104611).
The modified method of Choi includes all features of the invention as substantially claimed, as detailed above, and further includes first and second sampling characteristics in the form of at least differing thickness parameters, as in cited [0121], in which the first through fourth slabs may be of different thicknesses, implying that a first exists with a given thickness value and a second exists with a “thicker thickness value,” as claimed.  The modified method of Choi is not specific to differing spatial resolutions; however, in the same field of MR imaging, Moriguchi teaches adjusting various parameters, inclusive of spatial resolution, as in [0010].  It would have been obvious to those skilled the further modify the method of Choi to apply varied parameters to the various excited volumes, inclusive of those taught in both Choi and Moriguchi, as it is known to those skilled to optimize or otherwise vary parameters across a volume of interest according to desired image characteristics for that region.  Varying parameters across the volume of interest is consistent with the aims of Choi, as cited previously, and would yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Ozhinsky et al. or Köhler (US 2015/0190659), as applied to claim 1, and further in view of Moriguchi et al., as applied to claim 7, and further in view of Tyc et al. (US 9,271,794).
The modified method of Choi includes all features of the invention as substantially claimed as detailed above, and further details that the target object may be a human brain or neurological images, as in [0055], [0063].  Choi is not specific to two focal areas within a subject’s brain.  However, in the same field of MR imaging, Tyc teaches an intended target for thermal therapy being locations within the brain (i.e., a first anatomical region being a focal area of a subject’s brain and a second anatomical region being the cortex of the subject’s brain).  See col. 6, lines 57-61, in which MRI-compatible laser devices are provided for “effective and controlled delivery of thermal therapy to a wide range of locations and tumor sizes within a brain,” which necessitate distinct focal areas or volumes within the brain.  It would have been obvious to those skilled to further modify the method of Choi to include targets within the brain as Tyc teaches that image-guided thermotherapy is less invasive that well-known surgical treatments targeting brain tumors, as in the paragraph beginning at line 43 of col. 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Ozhinsky et al. or Köhler (US 2015/0190659), as applied to claim 1, and further in view of Ellingson (US 2016/0157746).
The modified method of Choi includes all features of the invention as substantially claimed as detailed above with respect to claim 1, including interleaved acquisitions as cited in [0121], but is not specific to a single-shot echo planar imaging acquisition; however, in the same field of MR imaging, Ellingson teaches single-shot echo planar sequencing in [0020], [0050].  It would have been obvious to those skilled to apply the SS-EPI technique of Ellingson in order to achieve reduced acquisition time on the order of milliseconds, as is known for SS-EPI acquisitions to those skilled in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Ozhinsky et al. or Köhler (US 2015/0190659), as applied to claim 1, and further in view of Alon et al. (US 2016/0273970).
The modified method of Choi includes all features of the invention as substantially claimed as detailed above with respect to claim 1, including interleaved acquisition as cited in [0121], but a gradient echo sequence is not specifically identified.  However, in the same field of MR imaging, Alon teaches a specific gradient echo pulse sequence in [0092].  It would have been obvious to those skilled to further modify Choi to employ the specific GRE sequence of Alon in order to observe temperature differences within the target volume, as in the cited passage and the abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793